15 N.J. 573 (1954)
105 A.2d 677
JOHN DANEK, PLAINTIFF,
v.
JULIUS J. HOMMER AND KATHERYN HOMMER, PARTNERS TRADING AS HOMMER TOOL MFG. CO., DEFENDANTS AND THIRD-PARTY PLAINTIFFS-RESPONDENTS,
v.
NEW JERSEY MANUFACTURERS CASUALTY INSURANCE COMPANY, A CORPORATION OF THE STATE OF NEW JERSEY, THIRD-PARTY DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued June 7, 1954.
Decided June 14, 1954.
Mr. Robert Shaw argued the cause for the appellant (Messrs. Shaw, Hughes & Pindar, attorneys).
Mr. Joseph Weintraub argued the cause for the respondents (Messrs. McGlynn, Weintraub & Stein, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Francis in the court below.
HEHER, J., concurring in result.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.